Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowance 


1.	Claims 1, 4-10, 12 and 15-20 are allowed.

2. 	Reasons for Allowance:


	Regarding claim 1:  

The closest art of record singly or in combination fails to teach or suggest the limitations “a second sensor configured to sense a color of light incident in a second direction different from the first direction of the light sensed by the first sensor and a distance between the second sensor and an installed surface where the display apparatus is installed, the second sensor being disposed at a lower part of the display apparatus; and a processor configured to: identify a color of the installed surface based on the color of the light sensed by the second sensor, identify whether a type of installation of the display apparatus is a wall-mount type or a stand type based on the distance sensed by the second sensor, identify a correction factor based on a light loss rate corresponding to the identified color of the



Regarding claim 12:
The closest art of record singly or in combination fails to teach or suggest the limitations “ identifying, by a second sensor, a color of light incident in a second direction different from the first direction of the light identified by the first sensor and a distance between the second sensor and an installed surface where a display apparatus is installed, the second sensor being disposed at a lower part of the display apparatus ; 4 Appln. No.: 15/869,947 identifying a color of the installed surface based on the color of the light sensed by the second sensor, identifying whether a type of installation of the display apparatus is a wall-mount type or a stand type based on the distance sensed by the second sensor, identifying a correction factor based on a light loss rate corresponding to the identified color of the installed surface and the identified type of installation of the display apparatus; correcting a value corresponding to the identified intensity of the light based on the identified correction factor; and displaying an image based on the corrected value” see the Applicant’s disclosure ([ 0115, 0141-0143]), Fig. 3A-3B and Fig. 9 .

Regarding claim 19:
The closest art of record  singly or in combination fails to teach or suggest the limitations “a second sensor mounted on a rear surface of the display apparatus opposite to the display surface and configured to sense a color of light incident from an installed surface on which the display apparatus is installed below a bottom surface of the display apparatus and, a distance between the second sensor and the installed surface; and a processor configured to: identify a color of the installed surface based on the color of the light sensed by the second sensor, 6Appln. No.: 15/869,947 identify whether a type of installation of the display apparatus is a wall-mount type or a stand type based on the distance sensed by the second sensor, identify a correction factor based on a light loss rate corresponding to the identified color of the installed surface and the identified type of installation of the display apparatus, correct a value corresponding to the intensity of the light based on the identified correction factor, and change a display property of the display based on the corrected value” see the Applicant’s disclosure ([ 0115, 0141-0143]), Fig. 3A-3B and Fig. 9 .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry

3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHEDA A ABDIN/           Primary Examiner, Art Unit 2692